                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION


                                             Case No. 6:18-P0-5030-JCL
UNITED STATES OF AMERICA,
                                             VIOLATION: F5362304
                   Plaintiff,
                                             DISPOSITION CODE: PF
vs.
                                             ORDER ACCEPTING
JASMINE G. JOHNSON,                          PLEA LETTER and
                                             VACATING BENCH TRIAL
                   Defendant.

      Plaintiffs counsel, Tom Bartleson, Assistant U.S. Attorney, submitted a

letter to the Court dated October 24, 2018, advising Plaintiff has reached an

agreement with Defendant. Plaintiff has agreed to reduce the total amount due on

the violation notice from $430.00 to $65.00, and Defendant has agreed to forfeit

that amount.

      IT IS HEREBY ORDERED that Defendant may forfeit collateral in the

amount of $65.00, which has been paid in full. The bench trial scheduled for

November 14, 2018 at 10:00 a.m. is VACATED.

      DATED this 7th day ofNovember, 20t8)_ . . • "              -J     I\

                                              ~ c_ · ~
                                       JEREMIAH C. LYNCH
                                       United States Magistrate Judge
